Citation Nr: 1410162	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-05 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as due to herbicide exposure and/or as secondary to diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as due to herbicide exposure and/or as secondary to diabetes mellitus.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from December 1968 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2009 and June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In September 2013, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record on appeal.  At the hearing, the Veteran submitted additional evidence in support of his claims accompanied by a waiver consideration by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.

Relevant to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, such was originally adjudicated by the RO as entitlement to service connection for PTSD.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5   (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety.

The Board notes that, in April 2011, the Veteran submitted a VA Form 21-22 (Appointment of (Veterans Service Organization) as Claimant's Representative) appointing the Vietnam Veterans of America as his representative.  However, in August 2012, the Veteran submitted a new VA Form 21-22 appointing the Kentucky Department of Veterans Affairs as his representative.  The Board recognizes this change in representation and such is reflected on the title page of this decision.

The Board also notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.  A review of the Virtual VA reveals a copy of the September 2013 Board hearing transcript as well as VA treatment records dated through July 2013, which were considered in the July 2013 supplemental statement of the case (SSOC).  The remainder of the documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The issue of whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss was raised by the Veteran in a May 2013 statement. but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam or in one of the units designated by the Department of Defense as having served in or near the Korean demilitarized zone and, thus, he is not presumed to have been exposed to herbicides. 

2.  The Veteran served as an administrative specialist in Thailand for one year beginning in May 1970, including service at U-Tapao Airbase from May 1970 to August 1970, Korat Airbase from August 1970 to February 1971, and Ubon Airbase beginning in February 1971.

3.   The evidence of record does not establish that the Veteran was required to work at or near the base perimeters while serving at U-Tapao Airbase from May 1970 to August 1970, Korat Airbase from August 1970 to February 1971, or Ubon Airbase beginning in February 1971; nor does the evidence establish that the Veteran was directly exposed to herbicides during service.

4.  Diabetes mellitus, type II, is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

5.  Peripheral neuropathy of the bilateral upper and lower extremities is not shown to be causally or etiologically related to any disease, injury, or incident in service, and was not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by the Veteran's active duty military service and may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.   Peripheral neuropathy of the bilateral upper extremities was not incurred in or aggravated by the Veteran's active duty military service, may not be presumed to have been incurred in or aggravated by such service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

3.  Peripheral neuropathy of the bilateral lower extremities was not incurred in or aggravated by the Veteran's active duty military service, may not be presumed to have been incurred in or aggravated by such service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2009 letter, sent prior to the October 2009 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claims for service connection for diabetes mellitus and peripheral neuropathy of the upper and lower extremities on a direct basis while a May 2009 letter advised the Veteran of such evidence and information necessary to substantiate his claims based on herbicide exposure.   These letters provided such notice with regard to the Veteran's and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

In addition, the Veteran was provided with notice addressing the information and evidence needed to substantiate the claims for service connection on a secondary basis in a July 2013 SSOC.  However, as the Veteran's claim for service connection for diabetes mellitus is being denied herein, the claims for service connection for peripheral neuropathy of the extremities as secondary to diabetes mellitus must be denied as a matter of law, and the Veteran has suffered no prejudice with regard to the content or timing of such notice.  Further, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Moreover, the Veteran has not alleged or demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34(Fed. Cir. 2006).   Accordingly, no further action is required with respect to the duty to notify.  

Relevant to the duty to assist, the Veteran's service treatment records and service personnel records as well as post-service VA and private treatment records have been obtained and considered.   Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claims for service connection for diabetes mellitus and peripheral neuropathy of the upper and lower extremities; however, the Board finds that such is not necessary in the instant case.  Specifically, as will be discussed below, there is no credible evidence that the Veteran was exposed to herbicides during service and no indication that such diseases are otherwise related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   In this regard, the Veteran has only claimed that his diseases are the result of herbicide exposure or as  secondary to diabetes mellitus.  He has not alleged that such is otherwise the result of his military service or that he has had a continuity of symptomatology related to such diseases since service.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion are not necessary to decide the instant claims. 

Additionally, as noted, in September 2013, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the September 2013 hearing, the undersigned Veterans Law Judge noted the issues currently on appeal, including service connection for diabetes mellitus and peripheral neuropathy of the extremities.  The hearing transcript also reflects appropriate exchanges between the Veteran, his representative, and the undersigned regarding the basis of the Veteran's claims and the evidence associated with the record.  Specifically, the Veteran offered hearing testimony that his claimed disabilities was related to his reported in-service herbicide exposure and detailed the various duties he completed as an administrative specialist.  Additional details surrounding the Veteran's circumstances of service, to include his purported travel or temporary duty in Vietnam as well as which airbases he had been stationed at in Thailand, were elicited.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully discussed.  See Bryant, 23 Vet. App. at 497.   Moreover, the hearing discussion did not reveal any additional outstanding evidence necessary for the adjudication of such issues.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R.     § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  


II.  Service Connection

The Veteran is claiming service connection for diabetes mellitus and peripheral neuropathy of the bilateral upper and lower extremities as a result of his exposure to herbicides while traveling to Vietnam on temporary assignments lasting one day and/or while working at the base perimeter while stationed in Thailand.  Specifically, he claims that he worked on the flight line, which was located near the base perimeter at the airbases in Thailand, performing such duties as loading and unloading airplanes and completing flight manifests.  At his September 2013 hearing, the Veteran testified that he had been stationed at Korat, U-Tapao, Ubon, and Udorn airbases in Thailand and that herbicides were used on the entire base rather than just the base perimeter.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including diabetes mellitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean demilitarized zone (DMZ) during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R.          § 3.307(a)(6) . 

Diabetes mellitus and acute or subacute peripheral neuropathy are among those diseases for which presumptive service connection is available and must manifest to a degree of 10 percent or more at any time after the last exposure to the specific herbicide agents.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e); but see also 38 C.F.R. § 3.309(e), Note 2.  In this case, however, the evidence does not show, nor does the Veteran allege, that he had service at the Korea DMZ.  As such, a presumption of herbicide exposure based upon exposure at the Korea DMZ is not warranted.  See 38 C.F.R. §§ 3.307(a)(6)(iii).

The Veteran's service personnel records show that his military occupational specialty (MOS) as an administrative specialist, and that he served in Thailand for one year beginning in May 1970.  He was noted to have been stationed at U-Tapao Airbase from May 1970 to August 1970, Korat Airbase from August 1970 to February 1971, and Ubon Airbase beginning in February 1971.  

VA's Adjudication Procedures Manual, M21-1MR, notes that the Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam era, to include U-Tapao, Ubon, and Korat Airbases.  See M21-1MR at IV.ii.2.C.10.qq.  Such notes that the majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  See M21-1MR at IV.ii.2.C.10.q.

A Memorandum for the Record from the VA Compensation Service states that tactical herbicides, e.g., Agent Orange, were used and stored in Vietnam, not Thailand.  Such Memorandum states there are records indicating that commercial herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam era.  The Thailand Contemporary Historical Examination of Current Operations (CHECO) report did not report the use of tactical herbicides in Thailand, but there was sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Thus, if a Veteran's military occupational specialty or unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides and herbicides.  Aerial spraying of tactical herbicides over Vietnam did not occur everywhere and it was inaccurate to think that herbicides covered every aircraft and equipment associated with Vietnam.  If the claim was based on general herbicide use within a military base, e.g., small scale brush or weed clearing activity along a flight line or around living quarters, there were no records of such activity involving tactical herbicides, only commercial herbicides.  No additional evidence beyond this could be provided and unless there was no reasonable possibility of substantiating the claim, an RO should sent a request to United States Army and Joint Services Records Research Center (JSRRC) for any information that Compensation Services could not provide to corroborate any claimed exposure.

In a June 2010 Memorandum, the RO made a formal finding as to the lack of information required to verify that the Veteran had met the criteria for presumptive or factual exposure to Agent Orange.  The RO determined that the information required to verify or confirm Vietnam in-country service or other means of alleged exposure, to include in Korea and Thailand, was insufficient to send to the JSRRC and/or insufficient to research the case any further which would benefit the Veteran.  The JSRRC Coordinator, who had drafted this Memorandum, noted that a review of the Veteran's claims file, complete military personnel file, and DD-214, had revealed no conclusive evidence to suggest that the Veteran met the presumptive requirements for exposure to herbicides under  38 C.F.R. § 3.307.  Although the Veteran had alleged flying in and out of Vietnam, the JSRRC Coordinator noted that the Veteran's enlisted evaluation reports did not indicate any such flight duties in and out of Vietnam and the record was silent on any mention of Vietnam service.

The Board accords great probative weight to the foregoing evidence from the official service departments demonstrating that the Veteran was not exposed to herbicides coincident with his duties at airbases in Thailand and did not travel to Vietnam on temporary duty, as such are based on official records, including the service personnel records which were created contemporaneously with his service.

Lay testimony is competent to establish facts that can be observed by the use of a person's five senses.   Layno v. Brown, 6 Vet. App. 465, 469 (1994).   As such, the Veteran is competent to report the events that occurred in service, including the locations of such service and his duties during service.  However, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In this case, as noted, the Veteran's service personnel records confirm that he was stationed in Thailand where he served as an administrative specialist.  The Veteran has provided details about his service, including testifying at the September 2013 hearing that his duties involved loading and unloading cargo and personnel from airplanes and creating the flight manifest.  He also testified at the September 2013 hearing that the flight line, where he performed his primary duties, was located on the base perimeter of each airbase and that he occasionally flew to Vietnam for one day to load or unload cargo or personnel.  The Veteran was asked to provide specific information as to the means of exposure to herbicides in a May 2009 letter.  In August 2009, he was specifically asked to provide additional evidence regarding any temporary duty in Vietnam.  In an August 2009 statement, the Veteran wrote that he did not recall receiving paperwork documenting his purported temporary duty in Vietnam, that he had no photos documenting this purported temporary duty and that he did not recall the names of friends or buddies from that time.  He further indicated in a September 2009 statement that he had exhausted all efforts to obtain additional information to substantiate his claims.  Finally, a March 2011 letter from the Veteran's sister indicates that the Veteran had flown into Vietnam on a few occasional as part of his duties; however, the basis of the author's knowledge as to the Veteran's purported travel into Vietnam is not clear as she indicated that she was a teenager during the time of the Veteran's service and hence did not serve with the Veteran.  Thereafter, such statement appears to be based on the Veteran's self-reported history and, as the Board has determined that such is not credible with respect to his allegations of temporary duty in Vietnam, the Veteran's sister's statement is considered not credible and, therefore, is of no probative value as it is based on the Veteran's unsubstantiated history.  See Kowalski v. Nicholson, 19 Vet. App. 171   (2005) (reliance on a Veteran's statements renders a medical opinion not credible if the Board rejects the statements of the Veteran as lacking credibility); see also Coburn v. Nicholson, 19 Vet. App. 427 (2006).

In sum, the Board has considered the Veteran's MOS, service personnel records, and the statements submitted by the Veteran and his sister in support of his claim and, yet, the evidence of record does not competently and credibly establish that the Veteran was required to work at or near the base perimeters while serving at U-Tapao, Korat, and/or Ubon airbases or that he flew into Vietnam for one day on several occasions.  As such, the evidence of record does not establish that the Veteran was exposed to tactical or commercial herbicides while stationed in Thailand or that he was presumptive exposed while in Vietnam and, thus, he is not entitled to any presumption that would result from such exposure. 

In addition to the foregoing, the Board finds that the evidence does not competently and credibly establish that the Veteran was directly exposed to herbicides during service.  In this regard, the Board has considered the Veteran's assertions that herbicides he was exposed to herbicides while working on the flight line; however, these assertions are not adequate to establish actual exposure to herbicides during such service.  Indeed, the Board initially notes that the Veteran, while competent to report the events in service, is not competent to report that any substances used to clear vegetation around the flight line were tactical herbicides or that any spraying on base was tactical herbicides such as Agent Orange.   In this context, the Board refers to the Memorandum from the VA Compensation Service which states that (1) there are no records to show that the same tactical herbicides used in Vietnam were used in Thailand and (2) there was sporadic use of non-tactical (commercial) herbicides within fenced perimeters of allied bases in Thailand.  This evidence preponderates against any finding that the Veteran was directly exposed to tactical herbicides during service. 

As the Veteran is not entitled to a presumption of herbicide exposure, and no direct in-service herbicide exposure to shown, entitlement to service connection for diabetes mellitus and/or peripheral neuropathy based upon herbicide exposure is not warranted in this case.
  
Notwithstanding the foregoing, the Federal Circuit Court has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44   (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239   (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). 

In this case, however, the Veteran does not allege, nor does the record reflect, that he first manifested diabetes mellitus and/or peripheral neuropathy during service or that such disorders are otherwise related to service on a direct basis. 

The Veteran's service treatment records are silent for any complaints, treatment, or diagnoses referable to diabetes mellitus and/or peripheral neuropathy of the bilateral upper and lower extremities.  In this regard, the December 1972 service discharge examination found the Veteran's endocrine system, genitourinary system, upper extremities and lower extremities to be normal. 

In addition, the evidence does not show, nor does the Veteran allege, that he continuously manifested symptoms related to his claimed disabilities after service. In this context, the Board notes that the passage of several years between discharge from active service and the medical documentation of the claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365   (1992).  In this case, the clinical evidence of record reflects an assessment of diabetes mellitus in May 2007, although the Veteran has reported that was diagnosed with the disorder in January 2009.  A November 2011 private electromyography report indicated that the findings were consistent with sensory motor type of diabetic polyneuropathy in the extremities.   In this case, the lack of any lay or medical evidence of related symptoms during or continuing after service preponderates against a finding that he manifested chronic disabilities in service and that he experienced continuity of symptomatology thereafter, which preponderates against his claims. 

The Board notes that a November 2008 VA Agent Orange examiner opined that the Veteran's diabetes mellitus was "probably related to agent orange exposure."  However, as detailed above, his actual exposure to herbicides has not been verified and the Veteran's statements regarding such alleged exposure have been determined to be not credible.  The Court has held that a medical opinion based on an inaccurate or incomplete factual premise is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Kowalski, supra; Coburn, supra.  Moreover, this opinion is speculative in nature and cannot support a grant of service connection.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link is too general and inconclusive); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993), (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); Morris v. West, 13 Vet. App. 94, 97   (1999) (a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative).  This VA opinion was speculative and was based on an inaccurate factual premise, namely, that the Veteran had actual exposure to herbicides.  As such, this November 2008 opinion is afforded no probative weight.

In addition, the evidentiary record does not contain any evidence which establishes an in-service event, injury, or disease to which the claimed disabilities may be related.  In this regard, the Board again notes that there is no evidence of record, other than the Veteran's statements, which verifies that he was exposed to herbicides during his period of active military service.  Significantly, there also is no competent, probative evidence or opinion of record which suggests that there exists a nexus between any incident in service and the Veteran's claimed disabilities, which were diagnosed many years thereafter.   Indeed, none of the medical treatment records reflect any such opinion or comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing evidence or opinion other than the November 2008 VA opinion, which has been found to be non-probative.  Furthermore, as discussed above, VA is not required to obtain a medical opinion addressing the etiology of the Veteran's claimed disabilities, as there is no credible evidence that the Veteran was exposed to herbicides during service and no probative indication that such diseases are otherwise related to service.   See McLendon, supra. 

The Board notes that the Veteran and his spouse have generally contended on his behalf that his diabetes mellitus is related to his purported in-service herbicide exposure and that his peripheral neuropathy of the extremities is related to his diabetes mellitus and/or herbicide exposure.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.   Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).   However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's diabetes mellitus and/or peripheral neuropathy of the bilateral upper and lower extremities and any instance of his service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Here, while the Veteran is competent to describe his current manifestations of diabetes mellitus and peripheral neuropathy of the extremities and his spouse is competent to describe her observations of the Veteran's symptoms, the Board accords their statements regarding the etiology of such disorders little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of diabetes mellitus and peripheral neuropathy of the extremities requires the interpretation of results found on physical examination and knowledge of the internal endocrine and neurological processes.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran and his spouse are nonprobative evidence.

The Board has considered whether service connection may be granted for diabetes mellitus as a chronic disease; however, diabetes mellitus was not diagnosed until May 2007, more than 34 years after the Veteran was discharged from service, and he has not alleged a continuity of diabetic symptomatology since service.  As such, presumptive service connection, to include on the basis of continuity of symptomatology, for diabetes mellitus as chronic disease is not warranted in this case.  See 38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(a); Walker, supra. 

Finally, the Board observes that the Veteran has claimed that service connection for peripheral neuropathy of the upper and lower extremities as secondary to diabetes mellitus.  VA regulations provide that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). However, as discussed previously, the Veteran is not entitled to service connection for diabetes mellitus.  As such, the Board finds that under the law, the Veteran lacks legal grounds to establish entitlement to service connection for peripheral neuropathy as secondary to such condition.  See Sabonis, supra.   In Sabonis, the Court held that in cases in which the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Insofar as service connection is not in effect for the disability claimed by the Veteran to have proximally caused his peripheral neuropathy, service connection on a secondary basis is not applicable under the law. As there is no legal entitlement, the claim of entitlement to service connection for peripheral neuropathy of the extremities as secondary to diabetes mellitus is without legal merit.  Id.   

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.   However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for diabetes mellitus and peripheral neuropathy of the bilateral upper and lower extremities.  As such, that doctrine is not applicable in the instant appeals, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990).


ORDER

Service connection for diabetes mellitus is denied.

Service connection for peripheral neuropathy of the upper extremities is denied.

Service connection for peripheral neuropathy of the lower extremities is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for an acquired psychiatric disorder so that he is afforded every possible consideration.

The Veteran claims that his current acquired psychiatric disorder is the result of his service, specifically stressful events such as witnessing many wounded and dead fellow soldiers being transported to the United States as well as witnessing protests against the military while delivering mail.  In August 2010, the RO issued a Memorandum finding that the Veteran's reported PTSD stressor was conceded.  The clinical evidence reflects various psychiatric diagnoses, including  delayed onset PTSD, depression, and anxiety.

A VA examiner, in a March 2011 opinion and an addendum opinion, noted that the Veteran clearly and specifically did not endorse the requisite emotional reactions to support a diagnosis of PTSD and that stressors such as those reported by the Veteran did not necessarily lead to PTSD.  The examiner opined that the Veteran's diagnosed depressive disorder not otherwise specified (NOS) and anxiety disorder NOS were not caused by or related to his in-service stressor exposure or service as there was no continuum of treatment or "other reasonable link" between the disorders and service.  However, this opinion contained no rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  In addition, the record reflects a June 2013 VA examiner determined that he was unable to opine as to any etiology of the reported symptoms without speculation due to the overreporting of symptoms on psychiatric testing.  The record therefore contains no probative opinion as to the etiology of the claimed acquired psychiatric disorder.  In light of the deficiencies detailed above, a new VA examination should be conducted to determine the nature and etiology of the Veteran's claimed acquired psychiatric disorder.

Finally, while on remand, the Veteran should be requested to identify any VA or non-VA healthcare provider who treated him for his acquired psychiatric disorder and, thereafter, all identified records not previously of record, should be obtained for consideration in his appeal.   

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any VA or non-VA healthcare provider who treated him for his acquired psychiatric disorder and, after obtaining any necessary authorization, obtain all identified records not previously of record.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   

2.   After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner is asked to furnish an opinion with respect to the following questions:

a)  The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. The examiner should identify all such disorders that have been present at any time since January 2009. 

b)  The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of a verified in-service stressor. 

c)  For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service.

d)  If psychosis (defined as a brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder, not otherwise specified (NOS); schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder) is diagnosed, did the disability manifest within one year of service discharge (i.e., by January 1974)?  If so, what were the manifestations?

The examiner should consider the Veteran's reports of witnessing many wounded and dead fellow soldiers being transported to the United States as well as witnessing protests against the military while delivering mail.  In this regard, the examiner is advised that the Veteran is competent to report events and symptoms, and that his reports must be considered in formulating the requested opinions.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rationale should be provided for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


